Citation Nr: 9924473	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than November 
24, 1993, for assignment of an evaluation of 10 percent for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to August 
1957.

The Board of Veterans' Appeals (BVA or Board) made a decision 
in August 1996 granting the veteran an increase to 10 percent 
for his service connected sarcoidosis.  The question of the 
effective date for the increase was automatically referred to 
the Regional Office (RO) for determination.  

This matter now comes before the Board on appeal from the 
November 1996 decision of the Chicago, Illinois, Regional 
Office of the Department of Veterans Affairs (VA), which 
determined that the veteran's 10 percent disability rating 
for sarcoidosis was effective from November 24, 1993.  While 
this issue was being developed for appeal, the claim for an 
increased rating was made at a hearing before the Hearing 
Officer of the RO in October 1997.  The appeal for an 
increased rating arises from the Hearing Officer's decision 
dated in February 1998, which continued the 10 percent 
disability rating for sarcoidosis.


FINDINGS OF FACT

1.  In September 1980 the RO established service connection 
for sarcoidosis and assigned a zero percent rating.

2.  A rating decision dated in February 1987 confirmed the 
veteran's 0 percent rating for sarcoidosis.  The February 
1987 rating decision is final, as the veteran did not appeal 
the decision within one year of being notified of the 
decision.

3.  On November 24, 1993, the veteran filed a claim for an 
increased rating for sarcoidosis; it was not factually 
ascertainable that an increase in disability had occurred 
within one year of November 1993.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 24, 1993, for assignment of a 10 percent evaluation 
for sarcoidosis, have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date for the 
assignment of an evaluation of 10 percent for sarcoidosis 
should be earlier than the currently assigned date of 
November 24, 1993.  Applicable regulations provide that the 
effective date of an increase in disability compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2); See also VAOPGCPREC 12-
98, 63 Fed. Reg. 56704 (1998).  

Regulations also provide that, once a formal claim for 
compensation has been allowed, receipt of a report of the 
hospitalization of the veteran at a VA hospital will be 
accepted as the date of receipt of a claim for an increased 
disability rating.  38 C.F.R. § 3.157(b)(1) (1998).

Based on service medical records and a July 1980 VA 
examination, in September 1980 the RO established service 
connection for sarcoidosis and assigned a zero percent 
rating.  Rating decisions in September 1984 and February 1987 
confirmed the veteran's zero percent rating for his 
sarcoidosis.  A notice of disagreement was not received in 
connection with the February 1987 rating decision, and that 
rating decision therefore became final.  38 U.S.C.A. § 
7105(c).  By a Board decision in August 1996, this rating was 
increased to 10 percent disabling, and in November 1996 the 
RO determined that the 10 percent disability rating was 
effective from November 24, 1993.

In determining the effective date for the 10 percent rating, 
the RO has viewed this date (the effective date) as the date 
of receipt of the veteran's increased rating claim, November 
24, 1993.  The RO determined that an effective date of 
November 24, 1993, was therefore warranted for the assignment 
of a 10 percent rating since there was no evidence showing 
that it was factually ascertainable that the disability level 
of the veteran's sarcoidosis had increased during the 
previous one year period.  In its August 1996 decision, the 
Board determined that the veteran's disability was first 
shown to have increased in severity on a December 17, 1993 VA 
examination.

It is undisputed that on November 24, 1993, the RO received 
the veteran's request for an increased rating for his 
service-connected sarcoidosis.  Therefore, the issue is 
whether there is any evidence during the previous one year 
period showing that it was factually ascertainable that the 
disability level of the veteran's sarcoidosis had increased.  
Evidence of record from November 1992 to November 1993 
consists of VA outpatient treatment records.  The records do 
not contain any references to the veteran's service-connected 
disability, and do not indicate that the veteran's 
sarcoidosis had undergone an increase in disability.  The 
Board also finds that there are no VA medical records that 
would constitute a claim under the provisions of 38 C.F.R. 
§ 3.157.  In sum, there is no basis in the law that would 
permit an effective date for the increased rating for 
sarcoidosis earlier than the date assigned by the RO, or 
November 24, 1993.


ORDER

Entitlement to an effective date earlier than November 24, 
1993, for assignment of an evaluation of 10 percent for 
sarcoidosis, is denied.

REMAND

The veteran claims that he has suffered an increase in the 
severity of his service-connected sarcoidosis.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  After reviewing the evidence, the 
Board finds that all relevant facts have not been properly 
developed, and the duty to assist the veteran has not been 
met.  38 U.S.C.A. § 5107(a).

The Board notes that the veteran's service-connected 
sarcoidosis was originally rated under the provisions of 38 
C.F.R. § 4.97, Diagnostic Code 6802.  However, those 
provisions were changed, effective on October 7, 1996, and 
the general rating formula for sarcoidosis under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires cor pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive pulmonary disease 
with fever, night sweats and weight loss despite treatment.  
A 60 percent evaluation is for pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control.  A 30 percent evaluation requires pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  A 
noncompensable rating is assigned for chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment.  In addition, the active disease or 
residuals can be rated as chronic bronchitis under Diagnostic 
Code 6600 and any extra-pulmonary involvement under the 
specific body system involved.  38 C.F.R. § 4.97, Diagnostic 
Code 6846 (1998).

The Board observes that the veteran was last afforded a VA 
examination in December 1993.  Although the file contains 
recent VA treatment records, the Board finds that they are 
inadequate to properly assess the veteran's current 
condition.  Therefore, the Board finds that the veteran 
should be afforded a VA examination prior to adjudicating his 
claim for an increased rating for his service-connected 
sarcoidosis.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Any VA medical records documenting 
treatment for the veteran's sarcoidosis 
which are not already of record should be 
associated with the claims file.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
extent and severity of his sarcoidosis.  
All indicated studies should be 
conducted, including pulmonary function 
tests and X-ray studies.  The examiner 
should be provided with a copy of the 
rating criteria for Diagnostic Codes 6600 
and 6846, to include the pulmonary 
function test findings required under 
Diagnostic Code 6600.  The examiner 
should address whether the veteran's 
sarcoidosis requires systemic high dose 
(therapeutic) corticosteroids for 
control.  A comprehensive report and 
analysis, in accordance with the 
aforementioned, should be provided.  The 
veteran's claims folder and a copy of 
this Remand should be furnished to the 
examiner for review in conjunction with 
the examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Unless the full 
benefit sought by the veteran is granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  The 
case should thereafter be returned to the 
Board for further review.

The purpose of this remand is to obtain additional 
development to ensure an adequate record for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.

The veteran and his representative are hereby advised that 
they are free to submit any additional evidence and argument 
in support of the veteran's claim. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals
	


